DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In the Office Action mailed November 23, 2020, the Examiner made a number of claim objections due to typographical errors and inconsistences.  In the Amendment filed February 23, 2021, Applicant made several amendments to the claims.  These amendments overcome all of the claim objections except for some of the objections to Claim 10.  Applicant’s amendment also raises a new claim objection for Claim 10.   
Additionally, in the Office Action mailed November 23, 2020, the Examiner made a number of rejections under 35 U.S.C. § 112(b).  In the Amendment filed February 23, 2021, Applicant made amendments to independent Claims 10 and 11 and dependent Claim 13.  These amendments overcome the rejections under 35 U.S.C. § 112(b).  Applicant’s amendment does not raise any new patentability issues.  
Therefore, based on the foregoing, the claims are directed towards allowable subject matter, but, due to the outstanding claim objections (i.e., formal matters), the application is not in condition for allowance.  

Claim Objections
Claim 10 is objected to because of the following informalities: typographical errors and inconsistencies.
First, on line 14, for clarity and consistency purposes with respect to line 11, “comparison” should be changed “comparing”.  Second, on line 21, the typographical error of “further” should be corrected to “further”.  Third, on line 24, one of the adjacent periods should be deleted.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
March 17, 2021